t c memo united_states tax_court john c and karol bowden petitioners v commissioner of internal revenue respondent docket no filed date david p leeper for petitioners gerald l brantley for respondent memorandum opinion dean special_trial_judge this case was assigned to special_trial_judge john f dean for the purpose of disposing of petitioners' motion for an award of reasonable_litigation_costs and motion to determine prevailing_party pursuant to rules through respondent filed responses to both motions neither party requested a hearing rule a accordingly we rule on petitioners’ motions on the basis of the parties' submissions and the record in this case the underlying issues raised in the petition were settled and the court entered a stipulated decision upon petitioners' subsequent filing of the motions the decision was vacated and set_aside the order decreed that the stipulated decision document was to be filed as a settlement stipulation respondent determined deficiencies in petitioners' federal income taxes for the taxable years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively john c and karol bowden resided in el paso texas at the time their petition was filed background john bowden inc the corporation was incorporated by john bowden petitioner in date to perform services in the insurance industry prior to itss incorporation petitioner operated his business as a sole_proprietorship working under contract as a district manager for a group of insurance ‘a111 rule references are to the tax_court rules_of_practice and procedure all section references unless otherwise noted are to the internal_revenue_code companies in the el paso texas area pursuant to the contract petitioner recruited and trained insurance agents to sell insurance exclusively for the insurance_companies with which he had contracted after incorporation of his business petitioner continued to perform substantially the same services for the insurance_companies that he performed prior to incorporation but now he worked as an employee of the corporation petitioner served as the sole director of the corporation and his wife karol bowden served as secretary the corporate minutes reflect that b kent straughan was appointed as corporate accountant and was instructed to handle the tax preparation and accounting requirements associated with the incorporation ke p bud kirk was appointed as corporate attorney in a transaction to which sec_351 is applicable petitioner transferred property to the corporation in consisting of dollar_figure cash an airplane with a zero basis a ford the insurance_companies are farmers insurance exchange truck insurance exchange fire insurance exchange mid-century insurance co farmers' texas county mutual insurance co and farmers new world life_insurance co sbecause petitioner no longer operated the business as a sole_proprietorship the insurance_companies renewed their service_contract with petitioner's corporation with petitioner personally performing the services the corporate minutes reflect that karol bowden served as temporary secretary for purposes of the corporate meetings van with a stated basis of dollar_figure a computer system with a stated basis of dollar_figure office furniture and equipment with a stated basis of dollar_figure and insurance premium renewals with a stated basis of dollar_figure in return the corporation issued petitioner big_number shares of stock the corporation also assumed a dollar_figure liability evidenced by a note that petitioner had incurred to acquire his ex-wife's community_property interest in the sole_proprietorship assumption of the debt by the corporation did not relieve petitioner of his primary liability on the note upon incorporation an account payable of dollar_figure was created on the books of the corporation to pay cash to petitioner or pay other personal expenses on his behalf in the amounts of dollar_figure dollar_figure and dollar_figure for the years and respectively respondent issued a notice_of_deficiency to petitioners for taxable years and determining that they must recognize net_capital_gain on incorporation of the business in the amount of dollar_figure the explanation of adjustments in the notice_of_deficiency states that in taxable_year petitioners received boot in the amounts of dollar_figure in cash from -although the parties stipulated the yearly amounts paid to petitioner the court notes that the sum of these three payments exceeds the dollar_figure account payable recorded on the books of the corporation it is unclear to what source the additional funds paid to petitioner were attributable the note payable and dollar_figure for the note assumed by the corporation for petitioner's liability to his ex-wife respondent also denied dollar_figure in business_expenses for and determined petitioners received constructive_dividend income in the amounts of dollar_figure for and dollar_figure for in addition their taxable_income was increased in the amounts of dollar_figure and dollar_figure for and respectively pursuant to the passive_activity_loss limitation provisions of sec_469 for taxable years and respondent characterized petitioners' reported self-employment_income as wage income and disallowed deductions of dollar_figure and dollar_figure respectively for their contribution to a simplified_employee_pension keogh_plan petitioners filed a petition with the court alleging error in each determination contained in the notice_of_deficiency respondent filed an answer denying each allegation contained in the petition respondent subsequently filed an amendment to answer asserting that the insurance premium renewals transferred to the corporation had a basis of zero not dollar_figure as stated by petitioners in their tax_return the amendment to answer also asserted that there was a deficiency attributable to gain resulting from the difference between the dollar_figure liability assumed by the corporation and the adjusted_basis of all the property transferred including the insurance renewal contract rights with a zero basis the net_capital_gain to be recognized by petitioners under these circumstances would be dollar_figure consisting of the dollar_figure account payable and dollar_figure in excess debt assumed over the total basis_of_property transferred disputing respondent's contentions petitioners filed two motions to shift the burden_of_proof to respondent on the grounds that respondent's amended answer contained a new_matter for which respondent should have the burden_of_proof pursuant to rule a and respondent erroneously determined the boot received in the sec_351 transaction petitioners also filed a motion to strike the notice_of_deficiency alleging that the notice_of_deficiency was arbitrary and erroneous petitioners' motions were denied by order this case was eventually settled and deficiencies were stipulated in the amounts of dollar_figure dollar_figure and dollar_figure for taxable years and respectively petitioners then filed a motion for an award of reasonable_litigation_costs and a motion to determine prevailing_party discussion taxpayers may be awarded an amount for reasonable_litigation_costs if they meet the requirements of sec_7430 in order to gualify for such an award a party must qualify as a prevailing_party have exhausted available administrative remedies not have unreasonably protracted the court_proceeding and show that the costs claimed are reasonable_litigation_costs incurred in connection with the court_proceeding sec_7430 b b a the taxpayers have the burden of establishing that all the foregoing criteria have been satisfied see rule e 108_tc_430 both petitioners and respondent agree that all the administrative remedies available within the internal_revenue_service have been exhausted there is some dispute however as to the other requirements of sec_7430 prevailing_party to be a prevailing_party a taxpayer must establish the taxpayer substantially prevailed with respect to either the amount in controversy or the most significant issue or set of issues presented the position_of_the_united_states was not substantially justified and the taxpayer met the net_worth requirements of u s c section d b at the time the petition was filed sec_7430 respondent concedes that petitioners meet the net_worth requirements therefore we need examine only the question of whether petitioners substantially prevailed with respect to the amount in controversy or the most significant issue or issues presented in their case and whether the government's litigation position was substantially justified see 106_tc_76 substantially prevail requirement in petitioners' motion to determine the prevailing_party petitioners argue that because respondent ultimately agreed to a reduced deficiency and settled the case on a different legal theory from that on which the notice_of_deficiency was issued petitioners are the prevailing_party with respect to the most substantial issue in their case respondent on the other hand denies that the case was settled on a new legal theory and further alleges that the settlement did not substantially reduce the deficiency rather respondent contends that the settlement reduced the ultimate deficiency amount only by about dollar_figure and respondent prevailed on percent of the adjustment to determine whether the taxpayer has substantially prevailed within the meaning of sec_7430 a we look to the final outcome of the case whether by judgment or settlement 936_f2d_736 2d cir affg in part and revg in part 93_tc_256 sec_7430 c a is phrased in terms of issues not claims see 804_f2d_297 5th cir in this case the issues presented were whether petitioners must recognize net_capital_gain on the incorporation of their insurance_business whether the self-employment_income reported on petitioners’ schedule c should be reclassified as wage income whether petitioners are entitled to deduct certain expenses on the schedule c whether petitioners received constructive dividends whether petitioners are entitled to deduct rental losses and whether petitioners are allowed a deduction for contributions to petitioner's retirement_plan the record does not reflect and the parties did not provide the court with the details surrounding the settlement of these issues if petitioners prevail on the most significant issue however they have satisfied the requirement of sec_7430 c a see huckaby v united_states supra based on documents contained in the record the most significant issue in this case was whether petitioners must recognize gain upon the transfer of assets and liabilities to the corporation upon settlement of this case petitioners conceded that they must indeed recognize such gain petitioners argue nevertheless that because they recognized gain under sec_357 instead of sec_357 they are the prevailing_party on this issue we disagree given the facts and circumstances of this case we find it irrelevant whether gain was recognized under sec_357 or sec_357 simply stated petitioners must recognize gain due to the -- - transfer of assets and liabilities in a sec_351 transaction and therefore did not substantially prevail on the most significant issue in the case we are puzzled by petitioners’ unyielding attention to the sec_357 and c distinction petitioners filed a motion to shift the burden_of_proof to respondent on the basis that the government's amendment to answer asserted gain under sec_357 and contained a new_matter and because the calculation of gain to be recognized by petitioners was incorrect this motion was denied by order of this court determining that the sec_357 gain was not a new issue in the case and the burden_of_proof did not shift to respondent in light of this court's order we shall not rule in favor of petitioners on a theory that the sec_357 issue was not encompassed by the notice_of_deficiency our earlier ruling concluded that the sec_357 c issue was indeed contemplated by the notice_of_deficiency and we decline to revisit the issue on petitioners' motion with respect to the amount in controversy the parties settled on tax_deficiency amounts of dollar_figure dollar_figure and dollar_figure for taxable years and respectively these settlement figures amount to percent percent and percent of the total_amounts determined in the notice_of_deficiency therefore petitioners have not shown that they are the prevailing_party with respect to either the amount in controversy or with respect to the most significant issue presented see 102_tc_715 because petitioners are not the prevailing_party we need not decide whether petitioners' litigation costs are reasonable or whether petitioners unreasonably protracted the court proceedings accordingly we hold for respondent and petitioners’ motions for litigation costs and to determine prevailing_party will be denied to reflect the foregoing an appropriate order and decision will be entered
